DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3 and 5 are objected to because of the following informalities:
In claim 1, “a position in front of a vehicle during running of the vehicle” should be “a position in front of [[a]] the vehicle during running of the vehicle”
In claim 1, “device that stores a database, the method comprising” should be “device that stores [[a]] the database, the method comprising”
In claim 3, “by high-pass filtering processing is more intense than the same effect” should be “by the high-pass filtering processing is more intense than [[the]] a same effect”
In claim 5, “a step of transmitting a set of data” should be “a step of transmitting [[a]] the set of data”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1 and 3-5 of this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Accordingly, the following claim limitations are being interpreted under 35 USC 112(f):
“a detection device that detects road surface displacement-associated information” in claim 1
“a storage device that stores” in claim 1
“a step of acquiring the road surface displacement-associated information” in claim 1
“a step of acquiring positional information” in claim 1
“a step of calculating a road surface displacement-associated value” in claim 1
“a step of storing a set of data” in claim 1
“a step of correcting, in a reducing manner, a magnitude of the road surface displacement-associated value” in claim 1
“a step of subjecting the road surface displacement-associated value to frequency processing” in claim 3
“a step of linking the road surface displacement-associated information detected by the detection device and the positional information with each other” in claim 4
“a step of transmitting a set of data” in claim 5

A review of the specification reveals the following for each of the above terms:
“a detection device that detects road surface displacement-associated information”: applicant discloses that this takes the form of a vertical acceleration sensor 31 and a stroke sensor 32 (See at least paragraph [0006] in applicant’s specification)
“a storage device that stores”: applicant discloses that the storage device may be a hard disc drive (See at least paragraph [0031] in applicant’s specification).
“a step of acquiring the road surface displacement-associated information”: applicant discloses that this step is executed by the CPU of the ECU 30 (See at least paragraph [0053] in applicant’s specification)
“a step of acquiring positional information”: applicant discloses that this step is executed by the CPU of the ECU 30 (See at least paragraph [0054] in applicant’s specification)
 “a step of calculating a road surface displacement-associated value”: applicant discloses that this step is executed by the CPU of the administrative server 42 (See at least paragraph [0057] in applicant’s specification)
“a step of storing a set of data”: applicant discloses that this step is executed by the CPU of the administrative server 42 (See at least paragraph [0065] in applicant’s specification)
“a step of correcting, in a reducing manner, a magnitude of the road surface displacement-associated value”: applicant discloses that this step is executed by the CPU of the administrative server 42 (See at least paragraph [0061] in applicant’s specification)
“a step of subjecting the road surface displacement-associated value to frequency processing” : applicant discloses that this step is executed by the CPU of the administrative server 42 (See at least paragraph [0057] in applicant’s specification)
“a step of linking the road surface displacement-associated information detected by the detection device and the positional information with each other” : applicant discloses that this step is executed by the CPU of the ECU 30 (See at least paragraph [0055] in applicant’s specification)
“a step of transmitting a set of data” : applicant discloses that this step is executed by the CPU of the ECU 30 (See at least paragraph [0055] in applicant’s specification)
It will be appreciated from the above sections of the specification that the claim limitations may therefore be realized in the form of sensors, disk storage, and processors executing instructions in order to perform the operations. This is adequate structure to perform the claimed functions. No 112(b) rejection is given and no further action is required by applicant with respect to this 112(f) interpretation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of acquiring road surface displacement-associated information, positional information indicating where the vertical displacement of the road surface occurs, calculating a value associated with the vertical displacement of the road surface, storing data linking together the value and the positional information, and correcting a magnitude of the value based on the value exceeding a reference value. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method of creating a database for preview vibration damping control for a vehicle, through use of an in-vehicle control apparatus equipped with a detection device that detects road surface displacement-associated information associated with a vertical displacement of a road surface at at least one of a position of a wheel and a position in front of a vehicle during running of the vehicle, and a database control apparatus equipped with a storage device that stores a database, the method comprising: 
a step of acquiring the road surface displacement-associated information detected by the detection device; 
a step of acquiring positional information capable of identifying a position where the road surface displacement-associated information is detected; 
a step of calculating a road surface displacement-associated value associated with the vertical displacement of the road surface, based on the road surface displacement- associated information; 
a step of storing a set of data obtained by linking the road surface displacement- associated value and the positional information with each other, into the storage device, as part of the database; and 
a step of correcting, in a reducing manner, a magnitude of the road surface displacement-associated value, prior to the step of storing the set of data into the storage device, when it is determined that the magnitude of the road surface displacement-associated value exceeds a permissible reference value set in advance.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of acquiring road surface displacement-associated information, positional information indicating where the vertical displacement of the road surface occurs, calculating a value associated with the vertical displacement of the road surface, storing data linking together the value and the positional information, and correcting a magnitude of the value based on the value exceeding a reference value, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. For example, a human can visually observe, quantify and evaluate vibrations occurring at a particular location on a road (Prong one: YES, recites an abstract idea).
Other than reciting the use of an in-vehicle control apparatus, a detection device, a database apparatus and a storage device, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. In the context of the claim, the in-vehicle control apparatus (See at least paragraphs [0022-0023] in applicant’s specification), detection device (See at least paragraph [0006] in applicant’s specification), database apparatus (See at least paragraph [0040] in applicant’s specification) and storage device (See at least paragraph [0031] in applicant’s specification) are described in applicant’s specification as merely general purpose computer components. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The method of creating the database for preview vibration damping control for the vehicle according to claim 1, wherein the road surface displacement-associated value is subjected to high-pass filtering processing, in the step of correcting, in a reducing manner, the magnitude of the road surface displacement-associated value.  
However, a human could mentally or manually filter observed or previously tabulated values describing road displacement. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of creating the database for preview vibration damping control for the vehicle according to claim 2, further comprising: a step of subjecting the road surface displacement-associated value to frequency processing such that frequencies lower than a predetermined frequency are removed in the step of calculating the road surface displacement-associated value, wherein an effect of removing frequencies higher and lower than the predetermined frequency by high-pass filtering processing is more intense than the same effect of the frequency processing.  
However, a human could mentally or manually filter observed or previously tabulated values describing road displacement. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method of creating the database for preview vibration damping control for the vehicle according to claim 1, further comprising: a step of linking the road surface displacement-associated information detected by the detection device and the positional information with each other, and transmitting the road surface displacement-associated information and the positional information from the in-vehicle control apparatus to the database control apparatus, wherein the road surface displacement-associated value associated with the vertical displacement of the road surface is calculated based on the road surface displacement- associated information received by the database control apparatus, in the step of calculating the road surface displacement-associated value.  
However, a human could mentally or manually calculate and associate the pieces of information claimed above based on visual observations or previously tabulated values describing road displacement. Furthermore, the step of transmitting to a database is simply outputting the judicial exception, which is insignificant extra-solution activity that does not serve to integrate the judicial exception into a practical application. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of creating the database for preview vibration damping control for the vehicle according to claim 1, further comprising: a step of transmitting a set of data obtained by linking the road surface displacement-associated value and the positional information with each other from the in- vehicle control apparatus to the database control apparatus, wherein the set of data received by the database control apparatus is stored into the storage device as part of the database, in the step of storing the set of data into the storage device.
However, a human could mentally or manually associate and store the pieces of information described above based on visual observations or previously tabulated values describing road displacement. Furthermore, the step of transmitting to a database is simply outputting the judicial exception, which is insignificant extra-solution activity that does not serve to integrate the judicial exception into a practical application. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani et al. (US 20160356002 A1) hereinafter referred to as Tani.
Regarding claim 1, Tani discloses A method of creating a database for preview vibration damping control for a vehicle (See at least Fig. 11 in Tani: Tani discloses a flowchart of prediction of a Maintenance Control Index (MCI) value derived from road surface condition measurement information collected by a vehicle, the process being executed in the server apparatus 210 after receiving the information from the vehicle [See at least Tani, 0092]), through use of an in-vehicle control apparatus equipped with a detection device that detects road surface displacement-associated information associated with a vertical displacement of a road surface (See at least Fig. 1 in Tani: Tani discloses that the portable apparatus generates measurement information 600 including acceleration in the up-and-down direction, for example, as the information related to the vibration [See at least Tani, 0036]) at at least one of a position of a wheel and a position in front of a vehicle during running of the vehicle (See at least Fig. 1 in Tani: Tani discloses that the sensors are installed in a patrol vehicle 120 which patrols the vehicle road A at a certain interval while driving forward, indicated by the arrow in front of vehicle 120 in the figure [See at least Tani, 0036]. It will therefore be appreciated that the gathered data are indicative of surfaces in front of the vehicle which the vehicle will drive over), and a database control apparatus equipped with a storage device that stores a database (See at least Fig. 11 in Tani: Tani discloses that the measurement information 600 with respect to the target kilometer post section is transmitted from the portable terminal 221 to the server apparatus 210 [See at least Tani, 0092-0094]), the method comprising: 
a step of acquiring the road surface displacement-associated information detected by the detection device (See at least Fig. 1 in Tani: Tani discloses that the portable apparatus generates measurement information 600 including acceleration in the up-and-down direction, for example, as the information related to the vibration [See at least Tani, 0036]); 
a step of acquiring positional information capable of identifying a position where the road surface displacement-associated information is detected (See at least Fig. 1 in Tani: Tani discloses that the portable apparatus generates measurement information 600 including latitude and longitude, for example, as the information related to the current position [See at least Tani, 0036]. Tani further discloses that these latitude and longitude values are used to define the positions of “kilometer post sections” used to segment data collection [See at least Tani, 0059]); 
a step of calculating a road surface displacement-associated value associated with the vertical displacement of the road surface, based on the road surface displacement- associated information (See at least Fig. 11 in Tani: Tani discloses that, in step S1104, the evaluation value calculation part 1003 compares the accelerations in the up-and-down direction, which are included in the obtained measurement information 600 of the target kilometer post section, to the thresholds VTh1 and VTh2 [See at least Tani, 0095]. Tani further discloses that, in step S1105, the evaluation value calculation part 1003 refers to the evaluation value information 700 to derive the evaluation value E based on the comparison result of the step S1104 and the information related to the road surface condition at present in the target kilometer post section [See at least Tani, 0096]. Tani further discloses that, in step S1106, the evaluation value accumulation part 1004 adds the evaluation value E derived in step S1105 to the accumulation value S to update the accumulation value S [See at least Tani, 0097]. The accumulation value S may be regarded as applicant’s “road surface displacement-associated value”. For context, the accumulation value S quantifies the amount of damage to the road based on the detected vibrations [See at least Tani, 0113-0117]); 
a step of storing a set of data obtained by linking the road surface displacement- associated value and the positional information with each other, into the storage device, as part of the database (See at least Fig. 11 in Tani: Tani discloses that, in step S1107, the evaluation value accumulation part 1004 stores the updated accumulation S calculated in step S1106 in the target kilometer post in the accumulation information 800 [See at least Tani, 0098]); and 
a step of correcting, in a reducing manner, a magnitude of the road surface displacement-associated value, prior to the step of storing the set of data into the storage device (See at least Fig. 11 in Tani: Tani discloses that, if it is determined in step S1111 that the repair of the road surface with respect to the target kilometer post section has been performed, the process goes to step S1112 where 0 is inserted in the accumulation value S of the target kilometer post section to return to step S1102; In other words, if the repair of the road surface has been performed, the accumulation value S is reset and the processes from step S1102 through step S1111 are repeated [See at least Tani, 0102]), when it is determined that the magnitude of the road surface displacement-associated value exceeds a permissible reference value set in advance (See at least Fig. 14 in Tani: Tani discloses that, for a particular kilometer post section, if the quotient obtained by dividing the accumulation value S by the evaluation reference value exceeds 2, the prediction Maintenance Control Index (MCI) value calculated in the prediction MCI value calculation part 1005 becomes “MCI value−2”, which causes the prediction MCI value to change (from 5 to 4), at which point it is determined that the repair of the particular kilometer post section is necessary due to the fact that the prediction MCI value becomes 4 [See at least Tani, 0116-0117]. Tani further discloses that, consequently, the repair work of the road surface based on the derived MCI value is performed, and as a result of this, the accumulation value S is reset to 0, as indicated by the arrow in Fig. 14 labeled “REPAIR” [See at least Tani, 0117]).

Regarding claim 4, Tani discloses The method of creating the database for preview vibration damping control for the vehicle according to claim 1, further comprising: 
a step of linking the road surface displacement-associated information detected by the detection device and the positional information with each other (See at least Fig. 1 in Tani: Tani discloses that a portable apparatus, which includes a sensor for detecting information related to the vibration and a sensor for detecting information related to the current position, is installed in a patrol vehicle 120 which patrols the vehicle road A at a certain interval [See at least Tani, 0036]. Also see at least Fig. 11 in Tani: Tani discloses that the measurement information 600 with respect to the target kilometer post section is transmitted from the portable terminal 221 to the server apparatus 210 [See at least Tani, 0092-0094]), and transmitting the road surface displacement-associated information and the positional information from the in-vehicle control apparatus to the database control apparatus (See at least Fig. 11 in Tani: Tani discloses that the measurement information 600 with respect to the target kilometer post section is transmitted from the portable terminal 221 to the server apparatus 210 [See at least Tani, 0092-0094]), wherein 
the road surface displacement-associated value associated with the vertical displacement of the road surface is calculated based on the road surface displacement- associated information received by the database control apparatus, in the step of calculating the road surface displacement-associated value (See at least Fig. 11 in Tani: Tani discloses that, in step S1104, the evaluation value calculation part 1003 compares the accelerations in the up-and-down direction, which are included in the obtained measurement information 600 of the target kilometer post section, to the thresholds VTh1 and VTh2 [See at least Tani, 0095]. Tani further discloses that, in step S1105, the evaluation value calculation part 1003 refers to the evaluation value information 700 to derive the evaluation value E based on the comparison result of the step S1104 and the information related to the road surface condition at present in the target kilometer post section [See at least Tani, 0096]. Tani further discloses that, in step S1106, the evaluation value accumulation part 1004 adds the evaluation value E derived in step S1105 to the accumulation value S to update the accumulation value S [See at least Tani, 0097]. The accumulation value S may be regarded as applicant’s “road surface displacement-associated value”. For context, the accumulation value S quantifies the amount of damage to the road based on the detected vibrations [See at least Tani, 0113-0117]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US 20160356002 A1) in view of Kubota (US 20180113055 A1), hereinafter referred to as Kubota.
Regarding claim 2, Tani discloses The method of creating the database for preview vibration damping control for the vehicle according to claim 1.
However, Tani does not explicitly disclose the method wherein the road surface displacement-associated value is subjected to high-pass filtering processing, in the step of correcting, in a reducing manner, the magnitude of the road surface displacement-associated value.
However, Kubota does teach a method for gathering vehicle vibration data wherein the road surface displacement-associated value is subjected to high-pass filtering processing, in the step of correcting, in a reducing manner, the magnitude of the road surface displacement-associated value (See at least Figs. 1 and 4 in Kubota: Kubota teaches that as part of the front wheel unsprung vibration information detector 1 of Fig. 1, the acceleration may be filtered by the first low frequency removal high pass filter 11 and the first integration low pass filter 10 [See at least Kubota, 0042]. Kubota discloses the characteristic for this combined filter in Fig. 4 [See at least Kubota, 0042]). Both Kubota and Tani teach methods for detecting vibrations by vehicle sensors. However, only Kubota explicitly teaches where acceleration values may be subject to both high pass filtering and low pass filtering.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vibration detection method of Tani so that the acceleration values of Tani are also subject to both high pass filtering and low pass filtering before any further processing of the vibration data, as in Kubota. Anyone of ordinary skill in the art will appreciated that this improves accuracy of the vibration measurements by removing drift and low frequency components (With regard to this reasoning, see at least [Kubota, 0042]).

Regarding claim 3, Tani in view of Kubota teaches The method of creating the database for preview vibration damping control for the vehicle according to claim 2, further comprising: 
a step of subjecting the road surface displacement-associated value to frequency processing such that frequencies lower than a predetermined frequency are removed in the step of calculating the road surface displacement-associated value (See at least Figs. 1 and 4 in Kubota: Kubota teaches that as part of the front wheel unsprung vibration information detector 1 of Fig. 1, the acceleration may be filtered by the first low frequency removal high pass filter 11 and the first integration low pass filter 10 [See at least Kubota, 0042]. Kubota discloses the characteristic for this combined filter in Fig. 4 [See at least Kubota, 0042]), wherein 
an effect of removing frequencies higher and lower than the predetermined frequency by high-pass filtering processing is more intense than the same effect of the frequency processing (See at least Figs. 1 and 4 in Kubota: Kubota teaches that as part of the front wheel unsprung vibration information detector 1 of Fig. 1, the acceleration may be filtered by the first low frequency removal high pass filter 11 and the first integration low pass filter 10 [See at least Kubota, 0042]. Kubota discloses the characteristic for this combined filter in Fig. 4 [See at least Kubota, 0042]. It will be appreciated that the removal of both the high and low frequencies by the combination of the two filters is more “intense”, i.e. removes more information, than just the removal of frequencies by just one of the filters).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US 20160356002 A1) in view of Dominic (US 20200103902 A1), hereinafter referred to as Dominic.
Regarding claim 5, Tani discloses The method of creating the database for preview vibration damping control for the vehicle according to claim 1.
However, Tani does not explicitly teach the method further comprising: 
a step of transmitting a set of data obtained by linking the road surface displacement-associated value and the positional information with each other from the in- vehicle control apparatus to the database control apparatus, wherein 
the set of data received by the database control apparatus is stored into the storage device as part of the database, in the step of storing the set of data into the storage device.
However, Dominic does teach a method for storing vibration data and location data of a vehicle in a database (See at least Figs. 1 and 4 in Dominic: Dominic teaches that path prediction system 100 is onboard a vehicle [See at least Dominic, 0056-0057]. Also see at least Fig. 5 in Dominic: Dominic teaches that the method 200 is performed by the path prediction system 100 in order to maintain overall vibration levels within a map [See at least Dominic, 0069]. It will therefore be appreciated that all steps of the method, including data storage and transmission, occur onboard the vehicle 100) further comprising: 
a step of transmitting a set of data obtained by linking the road surface displacement-associated value and the positional information with each other from the in- vehicle control apparatus to the database control apparatus (See at least Fig. 5 in Dominic: Dominic teaches that the geographic location is associated with the vibration level and stored as vibration data 120 in the vibration data datastore 112 at 240 [See at least Dominic, 0069]), wherein 
the set of data received by the database control apparatus is stored into the storage device as part of the database, in the step of storing the set of data into the storage device (See at least Fig. 5 in Dominic: Dominic teaches that the geographic location is associated with the vibration level and stored as vibration data 120 in the vibration data datastore 112 at 240 [See at least Dominic, 0069]). Both Dominic and Tani teach methods for calculating values representative of vibrations detected by a vehicle at particular locations, and storing the values and locations together in a database. However, only Dominic explicitly teaches where all data transmission and storage occurs onboard the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the computational architecture of Tani to also be entirely onboard the vehicle, as in Dominic, as opposed to utilizing a remote server. Doing so improves compactness of the architecture by eliminating the need for servers and other remote components for basic data transmission and storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668